DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response under 37 C.F.R. § 1.116
	The ‘Response under 37 C.F.R. § 1.116’, filed on 14 October 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of claims
	Claims 2-14, 17, 18, 21, and 23 are canceled.
	Claim 1 is amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Objection, Recitation/Reference to a Table in a Claim’ found in the ‘Ex Parte Quayle Action’, mailed on 17 August 2020, the ‘Response under 37 C.F.R. § 1.116’ (page 4), filed on 14 October 2020, submits claim 1 is amended to recite the subject matter of Table 1 and, therefore, renders this objection moot.  In view of the amendments to the claim, the 
The most relevantly identified references are U.S. Patent Application Publication No. 2014/0357530 (see ‘Information Disclosure Statement’, filed on 20 September 2017; herein “USPGPUB ‘530”), U.S. Patent Application Publication No. 2014/0356867 (see ‘PTO-892’, mailed on 02 January 2019; herein “USPGPUB ‘867”), U.S. Patent Application Publication No. 2015/0071898 (see ‘Information Disclosure Statement’, filed on 20 September 2017; herein “USPGPUB ‘898”), and Proudfoot et al. (Zinc Finger Recombinases with Adaptable DNA Sequence Specificity. April 2011. PLoS ONE. Vol. 6, Iss. 4, e19537, 9 pages; see attached ‘PTO-892’; herein “Proudfoot 2011”).  USPGPUB ‘530 discloses CRISPR-Cas systems and components (Abstract).  USPGPUB ‘867 discloses mutant Cas9 proteins that do not have endonuclease activity (Paragraphs [0038] and [1033]).  However, as persuasively argued in the ‘Response to Non-Final Office Action’ (pages 6-7), filed on 02 May 2019: 1) USPGPUB ‘530 does not disclose a catalytically dead CRISPR-Cas domain having an amino acid sequence of SEQ ID NO: 1 with specific mutations; and 2) neither USPGPUB ‘530 nor USPGPUB ‘867 teach or suggest a recombinase domain comprising a serine recombinase.  USPGPUB ‘903 discloses nuclease-inactivated Cas9 fused to a recombinase catalytic domain (Abstract).  However, as persuasively argued in the ‘Response under 37 C.F.R. § 1.114(c)’ (pages 4-5), filed on 24 April 2020: independent claim 1 is amended to and where the recombinase domain has an amino acid sequence selected from the group consisting of SEQ ID NO: 5 and the variants thereof listed in Table 1).  It was acknowledged that although USPGPUB ‘898 does disclose nuclease-inactivated Cas9 fused to recombinant catalytic domains, such as various serine recombinase domains (e.g., Tn3), USPGPUB ‘898 does not specifically teach or suggest the utilization/inclusion of a serine recombinase Tn3 having SEQ ID NO: 3 and where the recombinase domain has an amino acid sequence selected from the group consisting of SEQ ID NO: 5 and the variants thereof listed in Table 1 (see ‘Ex Parte Quayle Action’, mailed on 17 August 2020).  Proudfoot 2011 describes polypeptides comprising a zinc finger mutant libraries having serine recombinase domains, wherein the mutations appear to correspond some of the variants recited in the instant claims (Abstract; paragraph bridging pages 1 and 2 to page 2, paragraph bridging left and right columns; and Table 1).  However, Proudfoot 2011 fails to specifically teach the inclusion of a serine recombinase Tn3 having SEQ ID NO: 3 and where the recombinase domain has an amino acid sequence selected from the group consisting of SEQ ID NO: 5 and the variants thereof in a polypeptide in combination with a catalytically dead CRISPR-Cas domain having an amino acid of SEQ ID NO: 1 (i.e., D10A mutation with a second mutation selected from H840A, N854A, N863A).  Further, neither USPGPUB ‘530, USPGPUB ‘867, USPGPUB ‘898, nor Proudfoot 2011, alone or in and where the recombinase domain has an amino acid sequence selected from the group consisting of SEQ ID NO: 5 and the variants thereof in a polypeptide in combination with a catalytically dead CRISPR-Cas domain having an amino acid of SEQ ID NO: 1 (i.e., D10A mutation with a second mutation selected from H840A, N854A, N863A).
In view of the amendments to the claims in the ‘Response under 37 C.F.R. § 1.116’, filed on 14 October 2020, along with the allegations/arguments presented therein, all grounds of objections in the ‘Ex Parte Quayle Action’, mailed on 17 August 2020, have been overcome.  Further, it should be recognized that all grounds of rejections in the ‘Final Office Action’, mailed on 22 August 2019, were overcome in view of the amendments to the claims in the ‘Response under 37 C.F.R. 1.114(c)’, filed on 24 April 2020, along with the allegations/arguments presented therein.  No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1, 15, 16, 19, 20, 22, and 24-26 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636